United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                  (Argued October 30, 2000 - Decided September 21, 2001)

                                       October 12, 2001


                                             Before

                             Hon. KENNETH F. RIPPLE, Circuit Judge

                             Hon. DIANE P. WOOD, Circuit Judge

                             Hon. TERENCE T. EVANS, Circuit Judge


No. 98-3400, 98-4218, 99-3797                          Appeal from the United States
                                                        District Court for the
UNITED STATES OF AMERICA,                               Southern District of Illinois.
                  Plaintiff-Appellee,
                                                       Nos. 98 CR 30035 & 98 CR 30053
      v.
                                                       Paul E. Riley, Judge.
DENNIS M. MC GIFFEN and WALLACE
S. WEICHERDING,
              Defendants-Appellants.



                                          ORDER

      The opinion issued by this Court on September 21, 2001 is amended as follows:

      Page 1, paragraph one: the order of the judges should read:

             Before RIPPLE , DIANE P. WOOD and EVANS, Circuit Judges.

      Page 5, first full paragraph, line 9: “Evansville” should read “Edwardsville.”


                                                      SO ORDERED .